268 S.W.3d 434 (2008)
Tina KELLEY, Respondent,
v.
SAINT FRANCIS MEDICAL CENTER, Appellant, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
No. ED 91075.
Missouri Court of Appeals, Eastern District, Division Two.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 3, 2008.
Dale E. Gerecke, Cape Girardeau, MO, for appellant.
Frank A. Rodman, Cape Girardeau, MO, Kimberly A. Heckemeyer, Sikeston, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Saint Francis Medical Center and Zurich American Insurance Company (hereinafter and collectively, "Employer") appeal from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") which adopted the findings of the Administrative Law Judge, finding Tina Kelley (hereinafter, "Employee") suffered a compensable injury to her wrists. Employer raises two points on appeal, claiming the Commission erred in awarding Employee benefits due to a prior settlement agreement and Employee failed to prove her job activities were a substantial factor in causing her injuries.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).